Citation Nr: 0936534	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-37 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ear otitis 
media; and if so, whether the claim may be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss; and 
if so, whether the claim may be granted.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral pes 
planus; and if so, whether the claim may be granted.

4.  Entitlement to service connection for sinusitis, to 
include as secondary to service-connected disability.

5.  Entitlement to a compensable evaluation for post 
operative scar of the left ankle.




REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to 
April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
November 2005 and January 2008 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

In August 2009, the Veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  At that hearing the 
Veteran requested that the record be held open for 60 days so 
that additional evidence could be submitted.  As one issue is 
being reopened and the remaining issues are being remanded 
for additional development, the Board finds that proceeding 
at this time is not prejudicial to the Veteran.  In fact, it 
provides the Veteran additional time in which to submit this 
additional evidence.  

At the August 2009 hearing, the Veteran submitted additional 
evidence directly to the Board accompanied by a signed 
written waiver of the RO's initial consideration of this 
additional evidence.  

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for right 
ear otitis media; whether new and material evidence has been 
submitted to reopen a claim for service connection for 
bilateral pes planus, entitlement to service connection for 
sinusitis, to include as secondary to service-connected 
disability, entitlement to service connection for bilateral 
hearing loss, and entitlement to a compensable evaluation for 
post operative scar of the left ankle are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A claim for service connection for defective hearing was 
denied by a May 1971 rating decision that was not appealed.

2.  Evidence submitted subsequent to the May 1971 rating 
decision is not cumulative or redundant of the evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1971 rating decision which denied a claim for 
service connection for defective hearing is final. 38 U.S.C. 
§ 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971).

2.  New and material evidence has been submitted since the 
May 1971 rating decision, and the claim of entitlement to 
service connection for hearing loss is reopened.  38 U.S.C.A. 
§§ 5108; 38 C.F.R. §§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Initially, 
the Board observes that in light of the favorable outcome of 
this appeal with respect to the issue of whether new and 
material evidence has been submitted to reopen the claim, any 
perceived lack of notice or development under the VCAA should 
not be considered prejudicial.  To that end, the Board notes 
that it is expected that when the claim is returned to the RO 
for further development and reviewed on the basis of the 
additional evidence, the RO will properly conduct all 
necessary VCAA notice and development in accordance with its 
review of the underlying claim.
  


New and Material Evidence

In a decision dated in May 1971, the RO denied the Veteran's 
claim for service connection for defective hearing.  The 
Veteran did not appeal this decision.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C. § 4005(c) 
(1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971).  Thus, the 
May 1971 rating decision is final.  

The Veteran's application to reopen his claim of service 
connection for hearing loss was received in June 2007.  A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

The Board notes that by a January 2008 rating decision, the 
RO declined to reopen the Veteran's claim of entitlement to 
service connection for defective hearing.  On appeal, 
however, the Board must make its own determination as to 
whether any newly submitted evidence warrants a reopening of 
the claims.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

The May 1971 rating decision denied service connection for 
defective hearing on the basis that VA examination conducted 
in March 1971 showed normal hearing.

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  Service connection may also be established for a 
current disability on the basis of a presumption under the 
law that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 
1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  
Sensorineural hearing loss can be service-connected on such a 
basis.  Service connection may also be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(hereafter "the Court"), has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court 
further opined that 38 C.F.R. § 3.385 then operated to 
establish when a hearing loss could be service connected.  
Hensley at 159.  For the purposes of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 or greater; or when word recognition scores using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385.  Hearing acuity measured by whispered voice testing 
measured at 15/15 is considered normal.  Smith v. Derwinski, 
2 Vet. App. 137 (1992).

The Board notes that at the time of the May 1971 rating 
decision, the Veteran's service treatment records were of 
record.  An April 2 service treatment record stated that the 
Veteran noticed sudden pain with drainage from right ear 
three days prior and that he was seen and diagnosed with 
otitis medial with possible perforation.  Examination 
revealed swollen external canal with barely visible tympanic 
membrane.  Diagnosis was otitis externa with questionable 
otitis media.  The Veteran's hearing at separation in 
February 1988, however, was normal in both ears.

The Board acknowledges that the lack of any evidence showing 
the Veteran had bilateral loss during service is not fatal to 
his claim for service connection.  The laws and regulations 
do not strictly require in-service complaint of, or treatment 
for, hearing loss in order to establish service connection.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Instead, the Court of Appeals for Veterans Claims has held 
where there is no evidence of the Veteran's claimed hearing 
disability until many years after separation from service, 
"[i]f evidence should sufficiently demonstrate a medical 
relationship between the Veteran's in service exposure to 
loud noise and his current disability, it would follow that 
the Veteran incurred an injury in service . . . ." Hensley, 
supra, (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992)).

Based on the grounds stated for the denial of service 
connection for defective hearing in the May 1971 rating 
decision, new and material evidence would consist of evidence 
of a current diagnosis of hearing loss and medical evidence 
of a link between current hearing loss and service, evidence 
of hearing loss within one year of service, or evidence of 
continuity of symptomatology.  In this regard, additional 
evidence received since the May 1971 rating decision includes 
various VA and private treatment records and statement from 
the Veteran, including personal hearing testimony.

A private medical record dated in October 2000 indicates that 
the medical provider, Dr. J.B.T., first informed the Veteran 
of the diagnosis of "Noise-Induced Hearing Loss" on October 
19, 2000.  It was indicated that the Veteran complained of 
hearing loss since the 1970s which had gotten worse in the 
last five years.  The Veteran reported a history of 
industrial (construction) noise exposure.  It was also 
indicated that the claimant has a bilateral sensorineural 
hearing loss directly attributable to or perceptibly 
aggravated by industrial noise exposure in the course of and 
resulting from his/her employment.  

A February 2008 private medical record authored by M.D.G. 
indicated that the Veteran had bilateral mild sloping to 
severe sensorineural hearing loss.  

At the August 2009 travel board hearing, the Veteran 
testified that he had been having hearing trouble since the 
Army.  The Board presumes that this evidence is credible.  
See Justus v. Principi, 3 Vet. App. 510 (1992) (when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed).    

In regard to the evidence submitted since the May 1971 rating 
decision, the Board finds that the new evidence is not 
cumulative or redundant of the evidence previously of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and, at least with respect to the August 9 travel 
board hearing testimony, raises a reasonable possibility of 
substantiating the claim.
. 
Accordingly, the Board finds that the evidence received 
subsequent to May 1971 rating decision is new and material 
and serves to reopen the Veteran's claim for service 
connection for bilateral hearing loss.  To this extent only, 
the claim is granted.


ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened.


REMAND

As the Board has granted the Veteran's request to reopen his 
previously denied claim of service connection for defective 
hearing, a remand of the underlying service connection claim 
is necessary to accord the RO an opportunity to adjudicate 
the issue on a de novo basis.  However, the Board has 
reviewed the claims file, and determined that prior to 
adjudicating the Veteran's claim on the merits, additional 
development is necessary.  

The record indicates that the Veteran is currently receiving 
disability benefits from the Social Security Administration 
(SSA).  The conditions upon which such benefits were awarded 
are not evident from the record.  VA is required to obtain 
evidence from the Social Security Administration, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996).

With respect to the Veteran's claim for service connection 
for sinusitis, the Veteran has identified private medical 
records from a Dr. Sheikh.  There is no indication that these 
records have been provided by the Veteran.  In addition, the 
record includes diagnoses of chronic sinusitis and acute 
sinusitis, and recurrent sinusitis.  In order to afford the 
Veteran every consideration with respect to the present 
appeal and to ensure due process, it is the Board's opinion 
that further development of the case is necessary.  In this 
regard, a medical opinion in conjunction with the review of 
the entire record and examination of the Veteran is warranted 
to indicate whether or not the Veteran suffers from acute 
sinusitis, chronic sinusitis, or recurrent sinusitis; and if 
chronic, then whether it is related to the Veteran's military 
service or to service-connected disability.  38 C.F.R. 
§ 3.159(c)(4). 

With respect to the Veteran's claim for increased evaluation 
for post operative scar of the left ankle, the Veteran's 
representative noted at the August 2009 travel board hearing 
that the scar has now become painful.  The Board construes 
this statement that the Veteran's left ankle scar symptoms 
have worsened.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when a Veteran alleges 
that his service-connected disability has worsened since he 
was previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  The Board observes that 
the Veteran last had a VA examination for compensation and 
pension purposes in August 2008.  Thus, the appellant should 
be provided an opportunity to report for a current VA 
examination to ascertain the current status of his service-
connected left ankle scar.

Accordingly, this case is REMANDED for the following actions:

1.  The Veteran should be requested to 
indicate if he has received any VA or 
non-VA medical treatment for any of his 
claims on appeal that is not evidenced by 
the current record, to include private 
medical evidence of Dr. Sheikh.  If so, 
the Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  These records should then be 
obtained and associated with the claims 
folder.  The Veteran should be advised 
that he may also submit any evidence or 
further argument relative to the claims 
at issue.

2.  The Veteran's medical and 
adjudication records from the Social 
Security Administration should be 
requested and associated with the claims 
file.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

3.  The Veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any current sinusitis.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should 
identify whether the Veteran has acute, 
chronic, or recurrent sinusitis and 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
current sinusitis is related to the 
Veteran's active duty service or is 
proximately due to or been chronically 
worsened by service-connected residuals 
of fractured nose with post operative 
septoplasty or service-connected 
bacterial rhinitis.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.
   
4.  The Veteran should be afforded a VA 
examination to ascertain the severity of 
his left ankle scar.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made. All pertinent symptomatology and 
findings should be reported in detail. 
Any indicated diagnostic tests and 
studies should be accomplished.   

5.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


